EXHIBIT Severance Agreement for JAMES P. FOGARTY Charming Shoppes, Inc. APRIL 2, Contents Article 1. Establishment, Term, and Purpose 1 Article 2. Definitions 1 Article 3. Severance Benefits 5 Article 4. Tax Compliance 9 Article 5. Application of 280G 10 Article 6. The Company’s Payment Obligation 11 Article 7. Legal Remedies 11 Article 8. Outplacement Assistance 11 Article 9. Successors and Assignment 12 Article 10. Covenants 12 Article 11. Miscellaneous 14 Charming Shoppes, Inc. Severance Agreement THIS
